Citation Nr: 0206553	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  99-22 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  He received the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO) which granted service 
connection for PTSD and assigned a 30 percent evaluation.

In January 2001, the Board remanded the case to the RO for 
additional development.  The RO performed the additional 
development and furnished the veteran with a supplemental 
statement of the case (SSOC) in February 2002.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim, 
and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's PTSD is currently manifested by weekly 
nightmares about his combat experiences, a generalized 
difficulty with insomnia, a hyper-startle reaction, and 
intrusive recollections about the war that result in 
depression and anxiety; without reduced reliability and 
productivity or difficulty establishing and maintaining 
effective social relationships due to PTSD.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.21, 
4.125, 4.126, 4.130, Diagnostic Code 9411 (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall notify the veteran of any information and 
evidence needed to substantiate and complete a claim and 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

VA has a duty under the VCAA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  The Board finds that the December 1998 rating 
decision, May 1999 statement of the case, July 1999 and 
February 2002 supplemental statements of the case, and 
February 2002 decision review officer decision specifically 
satisfy the requirement of 38 U.S.C.A. § 5103 of the new 
statute in that they clearly notify the veteran of the 
evidence and criteria necessary to substantiate his claim.  
In addition, in a May 2001 letter to the veteran, the RO 
specifically apprised the veteran of the new rights provided 
under the VCAA, including the furnishing of forms and notice 
of incomplete applications, providing notice to claimants of 
required information and evidence, and the duty to assist 
claimants.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The Board 
notes that the claims files contain all relevant medical 
records, including the veteran's service medical records and 
VA treatment records.  The veteran was notified of the 
evidence needed to substantiate his claim and did not 
indicate that he wished to send in more evidence or reference 
any unobtained evidence that might aid his claim.  The 
veteran was also provided two  VA psychiatric examinations 
related to this claim.  As such, the Board finds that VA has 
done everything reasonably possible to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.  Accordingly, the Board concludes 
that the veteran's appeal is ready for disposition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  Individual disabilities are 
assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If the two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A mental disorder is evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination."  38 C.F.R. § 
4.126(a).  See Janssen v. Principi, 15 Vet. App. 370 (2001).  
Moreover, since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation, VA must assess 
the level of disability from the date of initial application 
for service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim; a 
process known as "staged rating."  See Fenderson v. West, 
12 Vet. App. 119 (1999); see also 38 C.F.R. § 4.2 (ratings to 
be assigned "in the light of the whole recorded history").  
This obligation is satisfied by the various examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
considered.

The record shows that in a December 1998 rating decision, the 
RO granted the veteran service connection for PTSD and 
assigned a 30 percent rating under the provisions of 
Diagnostic Code 9411, effective from December 1998.  The 
veteran disagreed with that decision, and initiated this 
appeal.

VA outpatient records show that in December 1998, the veteran 
received a clinical evaluation for possible PTSD.  During the 
evaluation, the veteran stated that he was stationed in 
Germany during World War II as a rifleman and was on the 
front lines for 118 days.  He recounted several close calls 
in detail.  During the examination, he brought in a yearbook 
of his battalion with names and pictures of people as he 
spoke about them.  He described how his friend "[redacted]" had 
been blown out and killed and how he was also injured from 
the same blow, sustaining hearing loss and a knee injury.  He 
described another time when he was next to a buddy who was 
hit with shrapnel between the eyes and died.  The veteran was 
tearful when he recounted those memories.  

He claimed to have dreams three to four times per week about 
being in Germany, but did not describe them as nightmares.  
He also had trouble sleeping since returning from the war.  
He would sleep four to six hours per night, but lately he had 
been worse.  He had never been treated for war stress or for 
any other psychiatric problem.  The veteran only contemplated 
suicide once, but this was after the end of his first 
marriage in 1961.   He married again in 1962 and had two 
children with his second wife.  She died in 1971 and he had 
lived alone since then.

The veteran had a little trouble recalling dates.  He worked 
for 25 years with one company and retired in 1971.  He stated 
that he never had any job problems.  He also had no problems 
with his neighbors.  He stated that he preferred to be alone, 
but never had trouble getting along with people or being in a 
crowd of other people.  He described himself as having an 
exaggerated startle reflex and sometimes "hits the ground" 
in response to an unexpected loud noise.  He denied having 
audio or visual hallucinations.  A further work-up was felt 
to be needed to rule out PTSD.

A December 1998 VA assessment for PTSD treatment found the 
veteran to have paranoid ideation from rejection by VA of his 
benefits.  He stated that he "want(s) to right a wrong and 
that he "was going to get M-1 rifle," but decided not to as 
he "would probably kill somebody."   The diagnosis was PTSD 
and he was assigned a Global Assessment of Functioning (GAF) 
Scale score of 30.  

VA psychiatric examination in June 1999 for compensation and 
pension purposes indicated that the veteran was suffering 
from the following four major symptoms of PTSD: weekly 
nightmares about his combat experiences, which often times 
awaken him in a cold sweat; a generalized difficulty with 
insomnia (he has trouble falling and staying asleep), a 
hyper-startle reaction; and intrusive recollections about the 
war that caused him to become teary-eyed, depressed and 
anxious.  He denied having difficulties in his interpersonal 
relationships or with his temper, although he noted that he 
had essentially been a loner most of his life, and especially 
since 1971 when he both retired and lost his second wife at 
her passing.  He lived alone, but did see his family members, 
occasionally, and worked on his small piece of property by 
himself.  The veteran did not endorse any other symptoms 
associated with PTSD.  He had two children from his first 
marriage and two from his second marriage, and maintained 
contact with his children.  

Examination revealed that the veteran was alert, oriented in 
all three spheres, in good contact with routine aspects of 
reality and showed no signs or symptoms of psychosis.  At 
times he did not understand the examiner's questions (even 
when it was not a matter of auditory difficulty).  Things had 
to be repeated or said in a louder voice for the veteran to 
respond, but generally he was able to respond in a logical, 
goal-directed and organized manner (with the few exceptions 
noted above when he seemed to become somewhat disjointed in 
his thinking).  His mood appeared to be one of slight to 
moderate depression and affect appeared to be relatively 
well-modulated and responsive.  There was no evidence of 
flattening or blunting.  When talking about his wartime 
experiences, the veteran showed emotion that varied from a 
teary-eyed kind of sadness to an amount of distress that 
caused him to be choked-up and unable to speak as tears 
flowed freely.  

Memory and intellect appeared to show loosening and softening 
as a result of probable age related decrements as well as 
cerebrovascular accident.  Insight and judgment were 
accordingly compromised to some slight extent with regard to 
complicated issues.  He did not appear to have difficulties 
comprehending normal day to day transactions or interactions 
and did not appear to be hampered in any way in terms of 
handling his funds.  

The examiner concluded that the diagnosis remained chronic 
PTSD.  The veteran's PTSD was regarded to be of no more than 
moderate intensity at the present time and that was 
presenting the veteran with the same symptom pattern as 
outlined in the December 1998 outpatient report.  There was 
no further evidence to suggest a more involved PTSD symptom 
complex than that outlined already.  His GAF Scale score was 
approximately 60 to 65.  The examiner noted that the veteran 
was showing only moderate impairments in social and 
occupational adaptability that were the result of what 
appeared to be mild to moderate symptoms of PTSD, and that 
perhaps were becoming more difficult for him to tolerate and 
more obvious as he had become less physically able as his 
medical condition continued to deteriorate.  The veteran did 
have symptoms that were episodically interfering with his 
ability to enjoy his life and to function in normal ways, but 
there was no evidence to suggest a more severe form of PTSD 
than that described in his file.

The veteran appeared at a hearing before a Board Member in 
March 2000.  He testified that he had been going to group 
session at VA to talk about his PTSD.  He attended these 
sessions about once a month.  The veteran said he got along 
with people, as long as they did not push him too far.  He 
did not suffer from flashbacks or nervousness.  He did have 
nightmares that he was back in Germany during the war.  This 
occurred three to four times a week.  The nightmares did not 
cause him to break out in sweats, but he had trouble 
sleeping.  He stated that he took medication for his PTSD 
symptoms.  In a typical day, the veteran mowed the yard, 
washed the walls, took care of his home, cooked his own meals 
and went out to dinner once in a while.  He stated that he 
was not bothered by crowds, but did not associate with people 
too much.  He had trouble hearing people.  He stated that his 
PTSD symptoms had been getting a little bit worse.

VA psychiatric examination for compensation and pension 
purposes in January 2002 indicated that the examiner had a 
very difficult time getting a current estimate of exactly 
what the veteran's symptoms were since he had had a massive 
left-sided stroke in June 2001.  For a period of time, he 
could not talk at all and at this point, he had extreme 
expressive aphasia, memory impairment and his speech was 
barely comprehensible.  In the past, the veteran had 
difficulties with nightmares and with sleeplessness, though 
his daughter reported that he was sleeping well now.  When 
asked if he had nightmares, he began to cry and said that he 
did think about the war and indicated in the affirmative that 
he does have nightmares about it.  He had very clear problems 
with short-term memory and impaired concentration.

After a discussion with the veteran and his daughter, it was 
the examiner's opinion that the veteran's PTSD was not 
appreciably more intense than it ever had been, but rather he 
was experiencing some emotional lability associated with the 
disinhibition from cognitive damage, secondary to the stroke 
and that this was causing him to be somewhat more emotional 
when he did have thoughts about the war or an occasional 
nightmare.

The examiner noted that the veteran had no psychiatric 
treatment since his last VA psychiatric examination in June 
1999 and never used psychotropic medication prior to the 
stroke.  At the current time, the veteran was on Prozac 
because of the depression associated with his debilitating 
stroke, which had more or less made him completely dependent 
on others, both for physical and cognitive reasons.  Prior to 
the stroke, he had been living with his stepson and was very 
active in terms of working outside and working on vehicles, 
though his daughter indicated that he began to slow down as 
the years passed.  

Examination revealed that the veteran was showing very severe 
significant-to-severe cognitive dysfunction that was 
interfering with his ability to take care of himself and 
certainly rendered him incompetent to handle his own 
finances.  His overall diagnoses were those of moderately-
severe-to-severe dementia with a history of moderate PTSD.  
There was no evidence that his PTSD was significantly 
worsening at that time, though it was acknowledged that this 
was difficult to assess because of his cognitive, language 
and memory dysfunctions.  The examiner assigned a GAF Scale 
score of 50 that referenced the veteran's PTSD and to the 
moderate symptoms that it presented for him and had for many 
years.  If his dementia were taken into account, his GAF 
Scale score would drop into the 30s.  The veteran was 
regarded as incompetent to handle his own funds because of 
the severe dementia at that time. 

As noted earlier, the RO assigned a 30 percent rating for the 
veteran's PTSD pursuant to the schedular criteria set forth 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 
this Diagnostic Code, a disability rating of 30 percent is 
warranted for evidence of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is warranted for evidence of occupational 
and social impairment with reduced reliability and 
productivity due to particular symptoms such as: flattened 
affect; circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).  

The Board finds, based on the evidence of record, that the 
veteran's PTSD symptomatology more nearly approximates a 30 
percent evaluation.  The evidence demonstrates that the 
veteran has reported four major symptoms related to his PTSD, 
which are nightmares about his combat experiences, insomnia, 
a hyper-startle reaction, and intrusive recollections about 
the war.  These symptoms fit the criteria for a 30 percent 
evaluation.

The Board has considered whether the evidence of record more 
nearly approximates the criteria for a 50 percent rating; 
however, there have been no findings of flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short-and long-term memory; 
impaired judgment, or disturbances of motivation and mood 
related to his PTSD.  While the June 1999 VA examination 
noted that the veteran exhibited disjointed thinking, a 
majority of the symptoms associated with a 50 percent rating 
are not found.

The December 1998 medical record did indicate that the 
veteran exhibited symptoms of paranoid ideation and threats 
to use his rifle against people.  In this case, the veteran's 
symptom is similar to an impaired impulse control problem, 
which is found under the 70 percent rating.  However, as 
noted above, the evidence shows that the veteran's overall 
PTSD symptomatology has always remained more closely related 
to a 30 percent rating.  Moreover, this is the only evidence 
in the record of any impaired impulse control.  Neither of 
the two VA examiners found evidence of impaired impulse 
control.  Also, the veteran's own statements in the record 
contradict a finding of paranoid ideation and a tendency 
towards violence.  At the June 1999 VA examination, the 
veteran denied having difficulties in his interpersonal 
relationships or with his temper and at the March 2000 
hearing, he testified that although he did not associate with 
people too much, he was not bothered by crowds.

The Board also notes that the evidence demonstrates that the 
veteran's psychological problems increased following the June 
1999 VA examination.  However, the Board finds the opinion of 
the VA examiner from the February 2002 examination to be 
persuasive that the veteran's symptomatology increased due to 
his June 2001 stroke and subsequent dementia, and not due to 
his PTSD.  The examiner's opinion is supported by the fact 
that before the stroke, the veteran had been living with his 
stepson and was very active in terms of working outside and 
on his vehicles.  The veteran testified at the March 2000 
hearing that in a typical day, he mowed the yard, washed the 
walls, took care of his home and cooked his own meals.  
Although the veteran testified in March 2000 that he was 
currently taking medication for his PTSD, the February 2002 
examiner, after reviewing the veteran's medical file, noted 
that the veteran was not taking any psychotropic medications 
for his PTSD and did not start taking Prozac until after his 
stroke and for his dementia.   
 
The evidence also demonstrates that at no time did the 
veteran's PTSD cause him to have difficulty in establishing 
and maintaining effective work and social relationships. The 
veteran noted that he never had any job problems or any 
problems with his neighbors.  Prior to the June 2001 stroke, 
the veteran maintained contact with his children and 
maintained his home.  He stated that he preferred to be 
alone, but he never had trouble getting along with people.  
The Board notes again that although the veteran's ability to 
establish and maintain effective work and social 
relationships showed a marked decreased from the June 1999 
examination to the February 2002 examination, the Board finds 
that his increased difficulties are related to illness 
unrelated to his service-connected PTSD.  

With respect to the GAF Scale scores, the Board notes that 
the veteran's scores varied between a low of 30 to as high as 
60-65 during the claims period.  While the lower end of this 
range, 30, represents behavior influenced by delusions, 
serious impairment in communications or judgment, or 
inability to function in almost all areas, the upward end of 
this range, 60-65, represents mild to moderate symptoms.  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV); 38 
C.F.R. § 4.130.  The Board finds that the opinions of the two 
VA examiners from the June 1999 and February 2002 
examinations are more persuasive evidence than the December 
1998 clinical report and that the veteran's PTSD has remained 
consistently moderate throughout the claims period.  The GAF 
Scale score of 30 given in December 1998 is inconsistent with 
the evidence of record, as the veteran's PTSD has never been 
found to cause his behavior to be influenced by delusions, 
cause serious impairment in communications or judgment, or 
cause the inability to function in almost all areas.  
Therefore, the Board finds that the two GAF Scale scores of 
50 and 60-65, representing mild to serious symptoms, best 
represent the findings noted above and are consistent with 
the current 30 percent rating. 

Based upon the foregoing information, the Board finds that 
there is no basis for a rating in excess of 30 percent during 
any portion of the appeal period.  The Board does not doubt 
the veteran's sincere belief that his PTSD warrants a higher 
rating.  However, the Board is bound by the regulatory rating 
criteria.  The evidence simply does not persuasively show 
that the veteran's PTSD has at any time more nearly 
approximated the criteria for the next higher rating of 50 
percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  While noting the veteran's contentions regarding his 
short-term memory, anxiety, depression, sleeplessness and 
nightmares, there is nevertheless no evidence that his PTSD 
has resulted in marked interference with employment or 
resulted in frequent hospitalizations.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board acknowledges that under 38 U.S.C.A. § 5107(b), all 
doubt is to be resolved in the veteran's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, the 
preponderance of the evidence is against the veteran's claim.  
As such, this issue does not present such a state of balance 
between the positive and the negative evidence to allow for a 
more favorable determination.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

In making this determination, the veteran's hearing testimony 
has been considered.  While it is considered credible insofar 
as he described his symptoms and beliefs in the merit of his 
claim, as a layman he is not competent to offer a medical 
diagnosis or opinion.




ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

